Title: To Thomas Jefferson from St. Lambert, 27 July [1786]
From: St. Lambert, Jean François, Marquis de
To: Jefferson, Thomas



eaubonne 27 juillet [1786]

Un petit voiage que j’ai fait, monsieur, a retardé Le plaisir que j’ai eu de recevoir Votre Lettre et ma réponse. Je crois que Votre république vient de rendre un des plus grands services qu’on puisse rendre à L’humanité; c’est aux peuples qui commencent à etablir La raison; elle trouve trop de prejugés établis chés Les peuples anciens, ce n’est que le Tems, Le progrès Des lumieres, et L’exemple qui peuvent y ramener peu à peu Le regne de Cette malheureuse raison; Vos republiques nous instruisent, monsieur, et Vos institutions feront peutêtre un jour chés nous ce que Les philosophes anglois et Les notres n’ont fait que nous faire esperer.
Il seroit trés utile que L’acte de Votre assemblée fut imprimé en europe Dans toutes Les langues, ce seroit aux papiers publics à le répandre, mais il ne faut pas Le confier aux nôtres, ils Le tronqueroient, ils L’altereroient, ou ne L’imprimeroient pas. Le courier de L’europe et la gazette de Leide, celle des deux ponts pourroient rendre ce service.
Deux choses surtout m’ont plu beaucoup dans cet acte, 1° Le mot de Liberté religieuse au Lieu de le mot de Tolérance qui me deplait infiniment, car pour avoir Le droit de Tolerer il faut avoir celui d’empecher. 2° C’est de dispenser tous Les citoiens de donner de L’argent au ministre choisi par d’autres. Ce moien est excellent  pour empecher à jamais Le clergé d’etre un corps et un corps redoutable, il aura peu de tete et peu d’argent.
Mde. d’houdetot est trés sensible à Votre souvenir, recevés mes remerciemens et L’assurance de La veneration que Vous m’inspirés.
